Citation Nr: 0405564	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  03-11 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of an os 
calcis fracture of the left foot secondary to service-
connected disability.

2.  Entitlement to service connection for residuals of a 
talar dome fracture of the right foot secondary to service-
connected disability.

3.  Entitlement to an increased rating for residuals of an 
avulsion fracture of the second metatarsal of the left foot, 
with pes planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to 
September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Regional 
Office (RO) that denied service connection for residuals of 
fractures of the os calcis of the left foot and the talar 
dome of the right foot on a secondary basis, and which 
confirmed and continued the 10 percent evaluation for the 
veteran's service-connected left foot disability.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  Department of Veterans Affairs 
(VA) will notify you if further action is required on your 
part.


REMAND

The veteran asserts that when he was attempting to come down 
a ladder, his left foot gave out and caused him to fall and 
that this resulted in the fractures to each foot.  The Board 
acknowledges that following the VA examination in November 
2002, the examiner concluded that the record did not support 
the veteran's allegation that his service-connected residuals 
of the second metatarsal avulsion fracture caused him to fall 
and sustain fractures to the os calcis of the left foot or 
the talar dome of the right foot.  The Board notes that the 
examiner did not specify which of the symptoms the veteran 
experiences in his left foot were attributable to his 
service-connected fracture of the left foot and those 
symptoms associated with the os calcis fracture.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the veteran has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claims, and what specific evidence, if any, 
the veteran is expected to obtain and submit, and what 
specific evidence will be retrieved by VA.  

Under the circumstances of this case, the Board finds that 
additional development is necessary.  Accordingly, the case 
is REMANDED for action as follows:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected left foot disability.  The 
examiner should describe all functional 
impairment due to pain as well as the 
pathology associated with pain.  With 
respect to the subjective complaints of 
pain, the examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  The 
examiner should also set forth the 
symptoms associated with the service-
connected avulsion fracture of the second 
metatarsal and those symptoms that are 
due to the os calcis fracture of the left 
foot.  If it is not possible to do this, 
the examiner should so state.  All 
necessary tests should be conducted.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.

2.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


